United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                      February 22, 2010

                                            Before

                            RICHARD A. POSNER, Circuit Judge


UNITED STATES OF AMERICA,                   ]   Appeal from the United
        Plaintiff-Appellee,                 ]   States District Court for
                                            ]   the Southern District of
No. 07-3933                    v.           ]   Illinois.
                                            ]
GARY E. PEEL,                               ]   No. 06 CR 30049
        Defendant-Appellant.                ]
                                            ]   William D. Stiehl,
                                            ]        Judge.


      Upon consideration of the MOTION TO CORRECT OPINION, filed on
February 19, 2010, by counsel for the appellee,

      IT IS ORDERED that the motion is GRANTED. The court’s opinion dated
February 12, 2010, is amended as follows:

      Page 16 of the slip opinion, second full paragraph, shall begin: “So if a defendant
presents credible evidence for discounting a stream of future payments to present value...”

       The court thanks the government for noticing the need for the correction.